Egan, J.
The accused was prosecuted, found guilt}', and sentenced to imprisonment in the penitentiary for five years 'for the crime of perjury and has appealed.
*302We only consider it necessary to notice one of the errors assigned which is fatal.
The record fails to show that the accused was present in the court at any stage of the trial, or even when the verdict was rendered.
The amendments to the transcript, made by the clerk at the instance of the district attorney, under leave of this court, are made in a bungling manner.
We take this occasion to repeat our warning to district judges to direct and instruct with greater care the manner in which the minutes of their courts, and especially in criminal cases, shall be kept.
The present case, even after all the efforts of the district attorney to have the transcript corrected and completed, affords an example of the most lamentable negligence and carelessness on the part of the clerk, both in keeping his minutes and making up the transcript. Whatever excuse may be afforded by his ignorance of the great importance of keeping accurate and exact minutes of all the details of criminal trials especially, there is no excuse for sending so defective and ill arranged a transcript to this court.
Were this a civil case, we should not hesitate to send it back with instructions to have a new transcript made at the expense of the clerk but we think it better for the accused and the State, to pass upon the case now, only adding that, after the repeated warnings we have given, we do not think the clerk entitled to any compensation for the transcript in this case.

Judgment reversed, and case remanded.